DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 20th, 2021 in response to the Non-Final Office Action mailed on September 20th, 2021.  Per Applicant's response, Claims 12, 14, & 16-17 have been amended, while Claims 18-21 have been newly-added.  Claims 1-11 & 13 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 12 & 14-21 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Rejections - 35 USC § 112
Claims 13-14 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has cancelled Claim 13, thereby rendering the previous 112(b) rejections moot.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 & 14-21 have been considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.  Please refer to the updated rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 & 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,931,304 to Beers et al. in view of US 2013/0243619 to Lugo et al.


    PNG
    media_image1.png
    600
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    689
    824
    media_image2.png
    Greyscale

	In regards to independent Claim 12, and with particular reference to Figures 1-2 shown immediately above, Beers et al. (Beers) discloses:

(12)	A compressor (10; Fig. 1) comprising: a rotor (36) driven by a drive shaft (30) and configured to compress air (Beers discloses refrigerant gas, and thus, is clearly capable of compressing air; see also col. 2, lines 55-56); and a motor (22) for driving the drive shaft, the motor including a motor rotor shaft (58), wherein the motor rotor shaft includes a first orifice (the axially extending orifice containing flow 50b, at the left end of Fig. 1) in fluid communication with a passage between the motor and the drive shaft (i.e. the axial passage extending between motor rotor 38 and drive shaft 30, denoted by leftward arrows in the center of Fig. 1; col. 3, lines 38-42); and a motor cooling air inlet (52), wherein the motor cooling air inlet is in fluid communication with the passage and the orifice (clearly shown by the flow arrows 50a & 50b); a thrust bearing (54; Figs. 1-2) for facilitating rotation of the drive shaft, the thrust bearing including a thrust shaft and a thrust plate (labeled by the Examiner in Figure 2 above, for clarity), the thrust shaft extending from the thrust plate towards the motor (i.e. in a leftward direction, as shown in Figs. 1-2), and including second and third orifices (labeled by the Examiner in Figure 2 above, for clarity)

Although Beers discloses the vast majority of Applicant’s recited invention, he does not disclose that both the second and third orifices are located between the thrust plate and the motor, as claimed (Beers’ third orifice array is not located between the thrust plate and the motor).
However, Lugo et al. (Lugo) discloses another motor-driven compressor/fan assembly having a thrust bearing (34; Figs. 2-3) very similar to that of Beers, wherein the thrust bearing includes a thrust plate (36) and a thrust shaft (40), the thrust shaft (40) having second and third orifices (axial orifice 42 & radial orifice array 44) located between the thrust plate (36) and the motor (24, 25) (Figs. 1-3).  Lugo discloses that “air has not always been adequately distributed as desired” in thrust bearings designed to distribute air between the thrust bearing surfaces (like that of Beers), and thus, Lugo’s thrust bearing structure functions to improve this air distribution.  Therefore, to one of ordinary skill desiring a thrust bearing having better cooling airflow distribution, it would have been obvious to utilize the techniques disclosed in Lugo in combination with those seen in Beers in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Lugo’s thrust bearing (54) with the radial orifice array (44) of Lugo in order to obtain predictable results; those results being improved air distribution about the thrust bearing.  With this modification, Beers’ array of third orifices (44, from Lugo) would be arranged between the thrust plate and the motor, as claimed.

In regards to Claim 14, Lugo discloses that a ratio of a cross-sectional area of the second orifice to a cross-sectional area of the third orifice is between about 3.5 and 4.0 (Lugo discloses a diameter ratio d3/d4 of 6.6 and a diameter d4 of 0.25 inches; as such, the corresponding cross-sectional area ratio is 43.56; finally, because there are eleven second orifices 44, the final area ratio d3/d4 takes into the account the total area of all eleven orifices 44 (see para. 37 of Applicant’s specification), which results in a final area ratio of 3.96, thereby meeting the claim limitation).  
In regards to Claim 15, Beers further discloses a bearing cooling air inlet (where the two cooling flows 50a & 50b originate/split, as clearly seen in Figs. 1-2; see also col. 3, lines 21-23), wherein the bearing cooling air inlet is in fluid communication with the passage (shown by the flow arrows in Fig. 2).
In regards to Claim 16, Beers further discloses a first journal bearing (56) downstream from the motor and a second journal bearing (56) upstream from the motor (apparent in Fig. 1), wherein the first orifice is downstream from the second journal bearing (apparent in Fig. 1), and wherein the first and second journal bearings (56) are configured to facilitate rotation of the shaft (apparent in Fig. 1).
In regards to Claim 17, Beers discloses the compressor of claim 12, including the orifice and passage, wherein the first orifice is larger in cross-sectional area than the cross-sectional area of the passage (apparent in Fig. 1).  However, Beers does not specifically disclose that a ratio of the cross-sectional area of the orifice to a cross-sectional area of the passage is between about 3.00 and 3.50.  In this instance, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In this case, Beers clearly shows (within Figure 1) that the cross-sectional area of the orifice is larger than the cross-sectional area of the passage, and in fact, appears to be approximately three times larger.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraphs 13, 20, & 35 of the instant application, such an optimized dimensional range has been disclosed, but Applicant has failed to disclose any criticality for the claimed limitations.  Hence, it would have been an obvious matter of design choice to provide Applicant’s claimed area ratio, since applicant has not disclosed that a 3.0-3.5 area ratio solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the area relationship shown in Beers.
In regards to Claim 18, Beers’ second orifice is arranged generally parallel to an axis of the shaft (apparent in Fig. 2 above).
In regards to Claim 19, Beers’ third orifice (now the array 44 from Lugo) is oriented generally perpendicular to the second orifice (apparent in Figs. 1-3 of Lugo).
In regards to Claim 20, at least one of the second and third orifices comprises an array of orifices (Lugo’s orifice array 44 is clearly an array of orifices; see Figs. 1-3 of Lugo).
In regards to Claim 21, Beers’ passage has a cross-sectional area, but Beers does not disclose that its cross-sectional area is between about 0.175 and 0.225 inches (4.45 and 5.72 mm). In this instance, the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).  In this case, Beers clearly shows (within Figure 2) that the passage has a cross-sectional area designed to allow a certain degree of airflow therethrough for cooling purposes.  Furthermore, it has been held by the courts that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (see In re AIler, 105 USPQ 233) or an optimum value of a result effective variable (see In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)) involves only routine skill in the art.  Please note that in paragraphs 11 & 26 of the instant application, such an optimized dimensional range has been disclosed, but Applicant has failed to disclose any criticality for the claimed area limitation.  Hence, it would have been an obvious matter of design choice to provide Applicant’s claimed area range, since applicant has not disclosed that the claimed area range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with passage area shown in Beers.

Conclusion
Applicant's amendments filed on December 20th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC